Exhibit 99(a)(5)(H) This press release does not constitute an offer to purchase securities. The Offers described below may not be commenced in the United States or extended to U.S. persons in the absence of the filing of a Schedule TO by CITLOI S.A.S. and a Schedule 14D-9 by ILOG S.A CITLOI S.A.S. and ILOG S.A. intend to make such filings in the United States at such time as the Autorité des Marchés Financiers has declared the Offer open in France. FILING OF A PUBLIC TENDER OFFER for the SHARES AND WARRANTS ISSUED BY Initiated By CITLOI An indirect wholly owned subsidiary of PRESENTED BY Presenting Bank and Guarantor Presenting Bank Terms of the Offer: 10 euros per share with any dividend for the financial year ended 30 June 2008 attached 0.50 euro per 2003 Warrant n°1 0.50 euro per 2003 Warrant n°2 0.65 euro per 2004 Warrant 0.50 euro per 2005 Warrant 0.83 euro per 2006 Warrant 1.93 euro per 2007 Warrant Offer period:25 stock exchange trading days This press release, which relates to the filing by CITLOI of a public tender offer for the securities issued by ILOG with the French stock market authority (Autorité des Marchés Financiers) (the "AMF") on August 26, 2008, is published in accordance with article 231-16 of the AMF General Regulations. The Offer and the draft Offer document remain subject to review by the AMF This press release and the draft offer document are available on the website of the AMF (www.amf-france.org) and on the website of IBM (www.ibm.com) and may be contained free of charge from: NATIXIS 30, avenue Pierre Mendès France 75013 Paris - France UBS Securities France S.A. 65, rue de Courcelles 75008 Paris - France PRESENTATION OF THE TENDER OFFER The Offer Pursuant to chapter III of part II, and more particularly articles 232-1 et seq., of the AMF General Regulations, CITLOI, a société par actions simplifiée organized under French law with a share capital of 37,000 euros, registered with the Companies and Commercial Registry of Nanterre under number , having its registered office at Tour Descartes - La
